Citation Nr: 1206691	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, also claimed as manic depressive disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder.  

3.  Entitlement to service connection for residuals of a shrapnel wound to the right leg.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2010, the Board remanded these issues to the RO via the Appeals Management Center (AMC) in Washington, DC for development.  The issues have been returned to the Board for appellate consideration.  Another remand is necessary with regard to all but the issue of entitlement to service connection for residuals of a shrapnel injury to the Veteran's right leg.  The issues of entitlement to service connection for bipolar disorder and posttraumatic stress disorder (PTSD), and the issue of entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran did not have shrapnel injury to his right leg during service.  

2.  The  Veteran has not had any residuals of a shrapnel injury to his right leg during any time since he filed his claim in June 2005.  



CONCLUSION OF LAW

The criteria for service connection for residuals of a shrapnel injury to the Veteran's right leg have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  


Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2005, May 2006, and March 2007 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim of entitlement to service connection for residuals of a shrapnel injury and of the Veteran's and VA's respective duties for obtaining evidence.  An additional letter was sent to the Veteran in August 2010.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  In April 2011, VA provided the Veteran with a medical examination of his right leg.  The examiner provided a medical determination that the Veteran had a normal right leg with no evidence of shrapnel injury or retained shrapnel.  That examination was adequate because the examiner took into account the Veteran's pertinent medical history, his lay assertions and current complaints, and the examiner provided a description of the results of physical examination of the Veteran's right leg in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Following the August 2010 Remand, the RO requested additional information from the Veteran in August 2010, ensured that he was afforded an adequate VA examination of his right leg, and readjudicated the issue of entitlement to service connection for residuals of a shrapnel injury to the right leg.  There has thus been full compliance with the Remand as to the only issue decided in the instant document.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

The Veteran contends that he suffered a shrapnel wound to his leg during service and that he has retained shrapnel in his leg.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


II.A.  Service connection - factual background

In June 2005 VA received a claim from the Veteran in which he requested that he be evaluated for shrapnel in the leg.  He first provided an explanation with regard to his claim in a letter dated in February 2007 and received by VA in March 2007, stating as follows:  

This happened at Butts Army Airfield at Ft. Carson, CO.  I still have the shrapnel in my leg that happened when two choppers crashed on the flight deck.  They came together during and (sic) emergency med-a-vac when one chopper backed up at the height of one foot and slammed into another chopper that was tide (sic) down.  The crash sent pieces of aircraft all over the flight line.  When I actually discovered the small shrapnel in my right leg I did not report the accident for fear that my orders would be changed and I would have to serve as an Army Captain leading a company in the jungles of Vietnam.  At the time (1970 or 1971) I was still on orders for the third time to go to Vietnam.  

In an associated VA Form 21-0781, he reported that he thought this happened in November 1970.  In a March 2007 letter he reported that he thought this happened in early 1970 at Butts Army Airfield, which the Board notes was at Fort Carson, Colorado.  

Service treatment notes contain no mention of any shrapnel injury or any injury of either of the Veteran's legs.  These records appear complete.  For example, there are numerous November 1970 entries regarding eczema of the Veteran's hands and feet, an August 1970 entry for athletes' foot, a September 1969 entry for an upper respiratory infection, and results of numerous diagnostic tests including electrocardiograph and clinical laboratory tests.  

A December 22, 1970 report of medical history, for the purpose of separation from active service, includes the Veteran's written statements that skin diseases of his hands and feet that had not gone away, that he had pulled a muscle in his back on the flight line, and that he had an appendectomy in 1950.  

Also of record is a report of medical examination for the purpose of separation from active service.  This report is dated December 22, 1971.  Given the December 22 date in both the report of medical history and this report, and the fact that the Veteran's DD 214 shows that he was separated from active service in January 1971, the Board finds that the "1971" part of the date on the report of medical history is a clerical error and that the examination took place on December 22, 1970.  

That report documents that the Veteran had a right lower quadrant appendectomy scar.  It documents no scars or injury of either leg.  Also documented is that the Veteran had a normal clinical evaluation of his lower extremities and a normal clinical examination of his skin and with regard to identifying body marks, scars, and tattoos.  

June 2005 VA treatment notes document the Veteran's report that he had a shrapnel fragment in his right inner thigh.  The physician stated that the Veteran did have a palpable lump in his inner thigh.  

In April 2011, VA afforded the Veteran an examination with regard to his claim of a shrapnel injury.  The examiner stated that on examination there was no abnormality or evidence of an entry wound or foreign body in the Veteran's right thigh.  The examiner noted that he had reviewed the Veteran's claims file.  He considered the Veteran's report of a shrapnel injury from a small piece of helicopter rotor and the Veteran's report that the shrapnel was still lodged in his thigh.  The examiner stated that he "examined the patient carefully on his right inner thigh and cannot palpate a foreign body.  Furthermore, I do not see any scar or entry wound from the putative shrapnel injury."  Diagnosis was that the Veteran had a normal right thigh with no signs of foreign body entry.  


II.B.  Service connection - analysis

The Board finds that the preponderance of evidence is against the Veteran's claim.  As to whether the Veteran has any residuals of any injury of his right leg, the Board finds the most probative evidence to be that from the April 2011 examination.  The examiner conducted a review of the claims file and examined the Veteran for the express purpose of determining whether he had any residuals of a shrapnel injury, including retained shrapnel.  Findings from that examination, that there was no scar or sign of entrance wound of the right leg and that there were no palpable retained bodies of the right leg, are highly probative evidence that the Veteran has no residuals of any shrapnel injury to his right leg.  The highly probative nature of this evidence derives from the medical professional's detailed description of what appears to be a thorough examination.  

Also considered is the June 2005 treatment record.  The treatment record report does not include a finding that the Veteran had any scar or sign of an entry wound.  Nor does it include a finding that he had retained shrapnel in the right leg.  The clinician merely stated that there was a palpable lump in the right leg.  This treatment note is afforded very little probative weight favorable to the Veteran's claim because it provides no specific finding of retained body or any other residual of an injury of his right leg.  

As between the Veteran's report that he has retained shrapnel in his right leg and the 2011 examination report, the Board finds the examination report more probative.  This is because the Veteran has provided no objective evidence of residual injury, he has not described any symptoms of residual injury, and he has not provided any explanation as to how he knows that he has shrapnel in his leg or any residuals of any injury of his leg.  In contrast, the examiner has provided the results of an objective examination and explained that there are no signs of residual injury and no evidence of retained shrapnel.  

For the reasons stated above, the Board finds that at no time since the Veteran filed his claim in June 2005 has he had residuals of any injury of his right leg.  Thus, the first element of a service connection claim, a present disability, is not met in this case and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353  (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The preponderance of the evidence is also against a finding that the second element of a service connection claim, the in-service incurrence of an injury, has been met.  Service treatment records are evidence against a finding that the Veteran suffered a shrapnel injury during service.  There are reports of other treatment in the service treatment records so if he had a shrapnel injury the Board would expect the records to contain documentation of such.  

The Board has not ignored the Veteran's explanation that he did not report the incident out of fear of being sent to Vietnam.  This explanation however does not account for the lack of report in the December 1970 report of medical history.  At that time the Veteran was being separated from active service so his explanation of fear of deployment to Vietnam does not explain the lack of report.  This report of medical history is particularly detailed; he reported an appendectomy from prior to service, a back injury, and an extensive account of his dermatological symptoms.  It does not follow that he would report these conditions but omit a shrapnel injury if such injury had indeed occurred.  

Additional evidence that he suffered no shrapnel injury to his right leg during service is the December 1970 report of medical examination.  This report documented the appendectomy scar so it follows that if he had any scar or other sign of an entrance wound it would have been noted on this report.  That he had a normal examination of his lower extremities and skin, including scars, is evidence that he did not have any shrapnel injury to his leg during service.  

Based on his service treatment records, the Board therefore finds that he had no shrapnel injury to his right leg during service.  

Because the preponderance of evidence of record is against his claim of entitlement to service connection for residuals of a shrapnel injury to the right leg, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a shrapnel wound to the right leg is denied.  


REMAND

A remand is necessary for VA to meet its duty to assist the Veteran in substantiating his claims of entitlement to service connection for a bipolar disorder and PTSD, and a TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At this point it would be premature to adjudicate the TDIU issue because that issue is tied to his claim of entitlement to service connection for a bipolar disorder and PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Although the Board remanded this matter in August 2010 for further development, it finds that the development was insufficient.  The development in question is that concerning verification of the occurrence of in-service incidents that the Veteran contends caused his current psychiatric disability.  

Service personnel records include a Unit of Assignments record.  The Veteran was stationed with Co D, USAIS at Fort Benning Georgia from March 1968 to November 1968, with HQ and 1st Off Student Company at Fort Wolters Texas from December 1968 to April 1969, with the HHC 20th Aviation Battalion at Fort Carson, Colorado from September 1969 to December 1969, and with the HHC 43d General Support Group at Fort Carson, Colorado from December 29, 1969 to January 1971.  

In the August 2010 Remand, the Board provided an account of the Veteran's report that in May 1968 or 1969, while stationed at Mineral Wells, Texas, he witnessed a mid-air collision between two helicopters resulting in the death of all involved.  According to the Veteran this collision occurred directly in front of a local Holiday Inn.  Given that he was stationed at Fort Wolters Texas, which is near Mineral Wells Texas, from December 1968 to April 1969, it follows that the date of interest is in 1969, not in 1968.  

As stated in the August 2010 Remand, the Veteran contends that in November 1970 or 1971, while stationed at Butts Army Airfield in Fort Carson, Colorado, he witnessed on the ground contact between an operational helicopter and one parked on the runway, resulting in destruction of the helicopters with pieces of the helicopters scattered on the flight line.  

Also as stated in the August 2010 Remand, the Veteran alleges that in late 1969, while stationed at Fort Carson, Colorado with the 20th Aviation Battalion, his helicopter experienced an engine failure and tail rotor malfunction resulting in a "hard landing;" the severity of which was such that it became necessary to foam the runway.  

Associated with the claims file is a response to the AMC's research request, printed in November 2010.  The response states that no retired records from the 43d General Support Group for the period from October 1970 to January 1971 could be found and that research of Department of Defense casualty information for the period from October 15, 1970 to January 8, 1971 could find no individuals deceased during the period at Fort Carson Colorado.  This response included the suggestion that VA contact the U.S. Army Readiness Safety Center for further research.  

This response raises the question as to whether there are any retired records from the 20th Aviation Battalion for the period from September 1969 to December 1969 or from the HQ & 1st Officer Student Company from December 1968 to September 1969.  This matters because the Veteran has reported that the alleged hard landing on a foamed runway stressor occurred in late 1969 and that he was at Fort Wolters at the time of the mid-air helicopter collision.  On remand, the RO/AMC must make efforts to obtain these records.  

Also of note, in a March 2007 document the Veteran reported that the alleged mid-air crash of  two helicopters occurred in early 1970 at Butts Army Airfield.  On remand, the RO/AMC must attempt to verify the occurrence of this incident.  This is to include making reasonable efforts to obtain any retired records of the 283d Aviation Co, the Veteran's duty assignment at Fort Carson Colorado from December 1969 to October 1970.  The Veteran was separated from active service in January 1971.  Therefore, the only time frame that is relevant is November 1970.  As a matter of public record, Butts Army Airfield is at Fort Carson, Colorado.  

A review of the internet site http ://www.armyaircrews.com/sioux.html, in February 2010, reveals an entry for "OH-13 CREWS" stating that on February 18, 1969 there was a mid-air crash with TH-55A near the Holiday Inn in Mineral Wells during training at Ft. Wolters.  Also listed in this entry is "OH-13G".  There is what appears to be a copy of an Associated Press newspaper account of the incident, although there is no date on the copy and the copy is not printable.  The copy is titled "'Copter Crash Victims Named" and before the text of the article is "MINERAL WELLS (AP)."  This copy states that the Army had reported that on "Tuesday" there was a mid-air collision between two helicopters resulting in the death of two warrant officer candidates, Robert T.  Anton and William R. Eversole.  It states that this occurred 50 yards from a motel on US 80 in the eastern section of Mineral Wells.  The Board takes notice that Fort Wolters is located at or near Mineral Wells, Texas and takes notice that February 18, 1969 was a Tuesday.  Given the similarity between this information and the Veteran's reported stressor, and given that the Veteran was stationed at Fort Wolters, Texas at the time, further development is indicated.  

On remand the RO must contact the U.S. Army and Joint Services Records Research Center (JSRRC) to determine whether Robert T. Anton and William R. Eversole died in a helicopter crash in February 1969 and, if so, the location of the crash.  

VA has a duty to "make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim."  38 C.F.R. § 3.159(c) (2011) (emphasis added).  The Board finds that reasonable efforts do not include obtaining authentic copies of a newspaper article that is more than 40 years old if such authentic copies are not obtainable via internet access.  However, the RO must inform the Veteran of the existence of the above mentioned website and the title of what appears to be a copy of a newspaper article as well as the names of the individuals to which the article refers so that the Veteran has an opportunity to obtain authentic evidence to corroborate the event that he alleges resulted in a psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative informing him that there is reference to a mid-air helicopter crash at the internet site http://www.armyaircrews.com/sioux.html.  Inform him that the site refers to a mid-air two helicopter crash that occurred on February 18, 1969 near the Holiday Inn in Mineral Wells.  Inform him that the entry contains what appears to be a viewable newspaper clipping that states that two warrant officer candidates, Robert T. Anton and William R. Eversole, were killed in the crash.  Inform him that the title of the article is "'Copter Crash Victims Named" and that before the text of the article is "MINERAL WELLS (AP)."  Request that he obtain an authentic copy of the article, or other authentic evidence of the crash, and submit such evidence to VA.  

2.  Contact the JSRRC and request verification of the deaths of Robert T. Anton and William R. Eversole in the line of duty with the U.S. Army on or about February 18, 1969.  Request the details of their deaths.  Follow-up on any additional reasonable development indicated.  Associate with the claims file all responses and documentation of all efforts to verify the occurrence of a mid-air crash between two helicopters on or about February 18, 1969 in Mineral Wells, Texas.  

3.  Obtain copies of any available retired records of the HHC 20th Aviation Battalion at Fort Carson, Colorado for the period from September 19, 1969 to December 29, 1969 that document the occurrence of a mid-air crash between two helicopters or that document the occurrence of a hard / crash landing of a helicopter that required foaming of the landing area.  

4.  Obtain copies of any available retired records of the HHC 283d Aviation Co., at Fort Carson, Colorado for the period from December 29, 1969 to January 9, 1971 that document the occurrence of a mid-air crash between two helicopters.  

5.  Obtain copies of any available retired records of the HQ 1st Off Stu Co, USAPHC/S at Fort Wolters, Texas for the period from December 29, 1969 to October 15, 1970 that document the occurrence of a hard / crash landing of a helicopter that required foaming of the landing area.  

6.  Following completion of the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to any of the alleged incidents.  Should the RO/AMC determine that the record establishes that any of the alleged incidents occurred, the RO/AMC must specify which incident or incidents are established by the record.  In reaching this determination the RO/AMC must address any credibility questions raised by the evidence.  

7.  If and only if one or more of the alleged incidents is verified, the RO/AMC must ensure that the Veteran is scheduled for an examination by a VA psychiatrist who has not previously seen or examined him.  The RO/AMC must specify for the examiner the incident or incidents that it has determined are established by the record and instruct the examiner that only that incident or those incidents may be considered for the purpose of determining whether exposure to an incident during service resulted in current psychiatric symptoms, and whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  The examination report should reflect a review of pertinent material in the claims folder.  Moreover, the examiner must comment explicitly as to whether there is a link between any verified incident or incidents and the current diagnoses of bipolar disorder/PTSD.  The report of examination must include a complete rationale for all opinions expressed, and the claims folder must be made available to the examiner prior to the examination.  

8.  After completing any additional development deemed necessary, the RO/AMC must again review the record and readjudicate the issues on appeal.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


